ORDER

PER CURIAM.
In this worker’s compensation case, the Treasurer of the State of Missouri, as custodian for the Second Injury Fund, appeals the judgment of the Labor and Industrial Relations Commission awarding Carlos Peres permanent total disability benefits. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).